Citation Nr: 1415796	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2013, and in excess of 70 percent on and after February 13, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1962 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in Albuquerque, New Mexico which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective August 31, 2000.  

In June 2003, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record. 

This case was previously before the Board in June 2011, at which time the Board denied the issue for an initial rating for PTSD in excess of 30 percent.  The Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2012, the Court granted a Joint Motion for Remand, vacated the June 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  The Board remanded this case for additional development in October 2012.  While on remand, an initial rating of 70 percent was assigned effective February 13, 2013, by the RO in a February 2013 rating decision.  The case returns now for appellate consideration.

Also during the pendency of this appeal, the Veteran sought and received service connection for coronary artery disease, status post myocardial infarction.  The Veteran challenged the effective date of service connection in a February 2013 statement.  The RO granted the earlier effective date in a November 2013 rating decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's PTSD has not been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks at any time prior to February 13, 2013.

2.  The Veteran's PTSD has not been productive of total occupational and social impairment at any time on and after February 13, 2013.  


CONCLUSIONS OF LAW

1.  Prior to February 13, 2013, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  On and after February 13, 2013, the criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements have been satisfied by March 2002 and March 2006 letters.  The March 2002 letter generally satisfied the notice obligations prior to initial adjudication of service connection for PTSD in May 2002 except for degree of disability and effective date elements for a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter provided that notice prior to the September 2006 rating decision which granted service connection for PTSD.  The Board finds that whatever error in timing was cured by adequate notice in March 2006 and readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA outpatient treatment records from January 2000 to November 2013, and a November 2000 Social Security Administration (SSA) decision and the underlying evidence.  Neither the Veteran nor his representative has indicated that there are any additional pertinent treatment records that heed to be obtained. The Veteran was also provided VA examinations in connection with his claim in June 2006 and August 2006 by the same VA examiner and by another in February 2013.  The examiners reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are adequate and probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

The Board remanded this case in October 2012 to provide additional notice as to TDIU and conduct any additional development, to contact the Veteran and ask him to provide, or authorize VA to obtain on his behalf, any outstanding private treatment records for PTSD, obtain any outstanding VA treatment records pertaining to PTSD dated from September 2010, and provide a VA examination to assess the current severity and impairment caused by the Veteran's PTSD, including an assessment as to whether the Veteran's PTSD rendered the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with his educational and employment experience.

The Veteran's representative filed an October 2012 letter objecting to the remand instructions, contending that an August 2012 private vocational assessment was sufficient to grant the claim and that the remand was an impermissible remand to develop evidence to deny the claim citing Turk v. Peake, 21 Vet. App. 565, 568 (2008) and Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence against an appellant's case.  Mariano, 17 Vet. App. at 312.  Although the Veteran's representative contends that the August 2012 opinion was adequate and should result in an award of benefits, the opinion reports the Veteran's history of supposedly PTSD related life events, such as retiring from his job in 1995 due to PTSD symptoms, the dissolution of his first marriage, loss of his home, retirement income, and SSA disability income to his first wife resulting in homelessness also in the 1990's.  The 2012 opinion concluded that the Veteran had been unemployable due to PTSD since 1995.  These life events had not been reported in contemporaneous records or during a VA examination conducted in 2006.  In short, the August 2012 opinion presented more severe impairment than contemporaneous records.  As will be discussed below, the Board finds the contemporaneous records more probative because the contemporaneous records describe the Veteran's life events very differently and contemporaneous records are generally more probative.  The Board also remanded to obtain the Veteran's SSA records, which were generated in the late 1990's and may have supported the 2012 opinion.  As it happens, those records are also against the claim.  The 2012 opinion also indicated worsening PTSD symptoms.  The VA examination obtained on remand resulted in an increased rating of 70 percent effective February 13, 2013, and the assignment of special monthly compensation at the housebound rate.  Thus, the Board's October 2012 remand ordered development which resulted in greater benefits flowing to the Veteran and was not simply to obtain additional evidence against the case.  See Mariano.  The Board concludes the October 2012 remand was appropriate.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An October 2012 letter provided the needed additional notice as to TDIU and a copy of VA Form 21-8940 which solicits evidence in support of TDIU.  The Veteran was also asked to provide, or authorize VA to obtain on his behalf, any outstanding private treatment records for PTSD in the October 2012 letter.  The Veteran's VA treatment records pertaining to PTSD dated from September 2010 to November 2013 were associated with the record.  The Veteran was evaluated at a VA examination to assess the current severity and impairment caused by the Veteran's PTSD.  That examination and opinion is adequate to reach a decision on the initial rating for PTSD on a schedular basis and to conclude that referral for extraschedular consideration is not warranted.  The February 2013 VA examination report did not include an assessment as to whether the Veteran's PTSD rendered the Veteran unable to secure or maintain substantially gainful employment consistent with his educational and employment experience.  As this is pertinent only to the TDIU issue, which is remanded below, this error has no effect on the outcome of the initial ratings for PTSD.  

The Board finds that the RO complied substantially with October 2012 remand instructions as to the PTSD rating.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further remand for additional development of the prior remand instructions is not warranted for the initial PTSD ratings.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).




Disability Ratings Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected PTSD is evaluated as 30 percent disabling prior to February 13, 2013, and 70 percent disabling on and after February 13, 2013 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Given the complexity and variability of the Veteran's symptoms, the Board presents the evidence in chronological order before moving to the analysis of entitlement to an initial rating in excess of 30 percent for PTSD prior to February 13, 2013.

The Veteran has been awarded service connection for PTSD effective August 31, 2000.  The full history of a disability is an essential component to any evaluation.  See 38 C.F.R. § 4.1.  

The Veteran was provided a disability evaluation in May 1999 in conjunction with a disability benefits claim with the SSA.  Although the Veteran's complaints were physical and not mental in nature, his account of his social and occupational functioning is relevant to this appeal.  The Veteran had alleged disability benefits on the basis of lower back pain with weakness in his legs that had been constant over the last five years, beginning after his retirement.  The Veteran also reported "a hard time breathing," varicose veins, and migraine headaches.  The Veteran reported living with his wife, babysitting a five month old grandchild, and spending time watching television and watering shrubs.  The Veteran reported last working five month before as a school-bus driver, but was unable to tolerate sitting for long periods of time.  

VA outpatient treatment records reflect the Veteran's ongoing complaints, treatment, and diagnosis of PTSD.  In January 2000, the Veteran was diagnosed with depression not otherwise specified (NOS) and rule out PTSD, and was assigned a GAF score of 60.  The Veteran reported retiring from the City of Albuquerque in 1995 and left his subsequent employment about one year prior after four years employment.  He reported having an anxious affect, "yancey" mood, and that his depression is the same, he was more irritable now, had trouble falling asleep, felt anxious and worried about finances, was not suicidal, and was currently unemployed after quitting his job the previous year.  The Veteran also complained of his heart pounding with tight chest and anxiety that lasted for one hour, yet did not characterize this sensation as a panic attack.  

In February 2000, the Veteran reported having nightmares, intrusive memories, and hyperarousal (insomnia, irritability, difficulty concentrating) since 1999, and having hypervigilance, exaggerated startle response, and one flashback about five years ago.  He also noted having depression (sadness, hopeless, anhedonia, decreased appetite, weight loss, feelings of worthlessness/guilt, concentration difficulty) since retirement in 1995 and panic attacks two to three times per day at night.  All the symptoms had worsened since his diagnosis with emphysema and visit to the Vietnam Memorial in 1999.  Nonetheless, the Veteran reported having a good relationship with his immediate family and has a rich family life with his wife for 29 years.  He reported no suicidal or homicidal ideation.  

Following the February 2000 VA outpatient examination, the examiner noted the Veteran's good hygiene and eye contact, cooperation, speech within normal limits, logical and linear thought process, thought content on topic, and insight and judgment within normal limits; however, the Veteran was also severely depressed.  He was diagnosed with PTSD, major depressive disorder (MDD), and panic disorder without agoraphobia, and assigned a GAF score of 41.  The Veteran denied having received previous inpatient or outpatient psychiatric care.  

In March 2000, the Veteran was diagnosed with MDD and PTSD and was assigned another GAF score of 60.  He reported hoping that his recent heart attack would kill him, yet although he had passive suicidal ideas, he has no current but has no current suicidal plans or intent.  He also noted having disrupted sleep by tossing and turning in bed for nine hours, limited interest, and poor energy.  In May 2000, the diagnoses of MDD and PTSD were continued, and his GAF score was increased to 70.  The physician noted that the Veteran has passive suicidal ideas with no plan or intent and does not notice his own improvement.  However, in two months, the Veteran was diagnosed with moderate to severe MDD and rule out PTSD and assigned a GAF score of 50 in July 2000.  The Veteran requested more medication and reported poor sleep, low energy and appetite, poor concentration, more irritability with wife, nightmares and flashbacks two to three times per week, and that he continues to worry.  He also noted having passive suicidal ideas by not minding if he has a heart attack and died, and that he had thought of suicide by use of a gun two years ago, but no active plan now.  A second July 2000 VA treatment note indicated that the Veteran restarted his medications and his symptoms had lessened, with no suicidal ideas, flashbacks, or nightmares, and less anxiety.  

A July 2000 letter was prepared by a VA psychiatrist to the RO.  The psychiatrist diagnosed the Veteran with PTSD, recounted the Veteran's stressors, indicated the Veteran had the full range of PTSD symptoms, including flashbacks, nightmares, intrusive thoughts, hyperarousal interfering with sleep, concentration, and causes irritability.  The Veteran engaged in avoidance behaviors that limited his ability to engage in natural human interchanges that allow a person to work and socialize.  A GAF score of 41 was assigned.  The Board notes that this psychiatrist also authored the February 2000 treatment note assigning a 41 GAF score.  

In October 2000, the Veteran's diagnosis of MDD and rule out PTSD was continued while his GAF score increased to 60.  He reported being awake three times per night, his energy is down, concentration is okay, affect is mildly dysthymic, mood is "not motivated," and he has no suicidal ideas. 

The evidence of record also includes a November 2000 Social Security Administration decision, which referred to the Veteran's VA outpatient treatment records from August 1999 to March 2000 and July 2000.  The Veteran was found to be disabled as a result of chronic obstructive pulmonary disease (COPD) and chronic low back pain, with a disability onset date of March 1999.

Over one year later in November 2001, the Veteran seen at a VA hospital for safety from risk of self-harm, was diagnosed with MDD, and his GAF score decreased to 40.  The record demonstrates that the Veteran separated from his wife five months previously and returned to drinking, slept for only five to six hours, had difficulty with concentration, and was suicidal evidenced by a self-report of worry that he will buy a gun and kill himself.  Although the Veteran reported six months of suicidal thoughts, the Veteran's cardiology treatment records from four days before showed that he denied suicidal thoughts at that time.  

VA treatment records dated from April 2002 to February 2006 show the Veteran reported his mood had improved, he had no suicidal ideation or sleep problems, experienced financial hardship due to separation from wife, that he had a new girlfriend, and tested negative on depression screenings.  The Veteran was approved for erectile dysfunction medications in February 2004 and reported that he had a new girlfriend in June 2004.  He reported riding a motorcycle with her.  A September 2004 nurse clinic note states that the Veteran was seen on a walk in basis because he felt a pop in his chest while working on his car.  

The Veteran also testified at the June 2003 DRO hearing.  The Veteran testified, in pertinent part, that "[he] had to train [his] mind to forget [combat status] because the first five years after getting out, if [he] had known what PTSD was at that time, [he] would have gone to the VA [h]ospital at that time."  The testimony was in support of the underlying service connection claim, not as to the current severity of his PTSD and contains little information relevant to the issue on appeal.  

The Veteran was afforded two VA examinations in June 2006 and August 2006 by the same VA examiner.  In June 2006, the Veteran reported having depression, anxiety, sleep problems, a girlfriend, no close friends, and that he used to have more anger.  He has been separated from his wife for five years, has a good relationship with three of his five children, and described himself as a loner with no social life. 

Following the June 2006 VA examination, the examiner noted the Veteran was neatly groomed and appropriately dressed, cooperative, friendly, and oriented to person, time, and place.  The Veteran's psychomotor activities, speech, thought process, and thought content were unremarkable, affect was normal, mood was anxious and depressed, judgment and insight were fair, and his extent of impulse control was good.  There was no evidence of difficulty with attention, delusions, inappropriate behavior, obsessive or ritualistic behavior, homicidal or suicidal thoughts, episodes of violence, or any problem with activities of daily living.  However, the examiner did note the Veteran's sleep impairment, poor remote, recent, and immediate memory, retirement in 1997, and current unemployment.  The Veteran also displayed deficiencies in thinking, family relations, and mood.  The Veteran was diagnosed with depression disorder and assigned a GAF score of 55. 

At the August 2006 VA examination, the Veteran reported recurrent and intrusive distressing recollections of his traumatic in-service event, which included images, thoughts, or perceptions. He also reported recurrent distressing dreams of the event, acting or feeling as if the event was recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also noted his efforts to avoid thoughts, feelings, or conversations associated with the event, and to avoid activities, places, or people that arouse recollections of the trauma.  Furthermore, he reported difficulty falling or staying asleep and with concentration, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response. 

Following the August 2006 VA examination, the examiner's notations were similar to the June 2006 examination report, with the following exceptions.  The Veteran's thought content reflected paranoid ideation, mood included agitation, and there was no evidence of panic attacks.  The Veteran has an inability to recall an important aspect of the trauma event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  Since the last VA examination, there was evidence of changes in performance in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits, and the Veteran displayed difficulties in judgment, thinking, family relationships, work, and mood.  The examiner documented that the Veteran has been unemployed since 2002 after quitting due to medical problems.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55. 

At both VA examinations, the examiner reported that although there was evidence of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, there was no total occupational and social impairment or evidence of reduced reliability and productivity due to the Veteran's PTSD symptoms. 

At a February 2007 VA outpatient examination, the Veteran reported having recurrent and distressing recollections two to three times per month, recurrent and distressing dreams one to two times per week, flashbacks, distress with reminders of fear and nervousness, tension, and shakiness.  He avoided thoughts, feelings, conversations, news, war movies, crowds, social activities, and once pleasurable leisure activities.  He felt detached or estranged from others since returning from Vietnam, not wanting to live, insomnia two to three times per week, controlled constant irritability, decreased concentration and ability to focus, hypervigilance, and increased startle to the unexpected.  The Veteran also reported not being too close to his siblings anymore, yet maintains a relationship with three of his five children and getting social support from his children, extended family, and girlfriend with whom he has lived for the past six years. 

Following the February 2007 VA outpatient examination, the examiner noted Veteran was casually dressed, attentive, alert, oriented to all spheres, cooperative, appeared reliable, had an average knowledge base and general intelligence, and demonstrated intact abstraction and calculation.  The Veteran's speech was free-flowing, spontaneous and articulate, mood was level with a full range of appropriate affect, thinking was goal-directed, coherent, and logical, and insight and judgment were fair to good; however, memories for immediate, recent, and remote events appeared mildly to moderately impaired and concentration and the ability to focus appeared mildly impaired.  There was also no evidence of hallucinations, illusions, suicidal or homicidal ideation, suicide attempts, or inpatient hospitalization.  The examiner noted that the Veteran's symptoms were clinically significant and cause distress and impairment affecting his social, family, personal and occupational life, yet has no trouble holding jobs.  The Veteran was diagnosed with moderate to chronic PTSD and assigned a GAF score of 60.  Nonetheless, in February 2007, he reported experiencing insomnia due to bad dreams, problems with concentration and the ability to maintain focus, controlled irritability, hypervigilance, and discomfort around crowds.  The Veteran's VA outpatient group therapy treatment records from April 2007 to July 2007 further document his attendance and participation.

A February 2008 VA emergency department note indicates that the Veteran presented with chest pain.  He denied thoughts of hurting himself or others at the time.  

In August 2012, the attorney representative submitted an August 2012 private vocational assessment completed by a certified rehabilitation counselor after review of the claims file and telephone interview with the Veteran.  During the interview, the Veteran reportedly stated he regularly experiences flashbacks, nightmares, difficulty sleeping, a sense of foreshortened future, an exaggerated startle reflex, a distrust and distance from others, and hyper-vigilance and sense of foreboding since his return from Vietnam.  In 2010, he divorced his former wife and is currently re-married spending time with her daughter and family as well as occasionally with his extended family.  He helps with household chores, such as washing dishes, mopping, vacuuming, and doing laundry. 

The rehabilitation counselor assessed the Veteran's transferable skills and summarized the medical treatment of record, activities of daily living, education history, and employment history.  It was concluded that the Veteran was unable to engage in gainful employment due to his PTSD as of 1995 when he retired from the City of Albuquerque due to the potential of an investigation of physical assault on a crewmember, choosing to be homeless (poor judgment), and avoiding family involvement (avoidance and isolation).  The Veteran's ability to maintain subsequent employment as a shuttle bus driver was acknowledged as possible because he worked under conditions that accommodated the PTSD symptoms.  The rehabilitation counselor further opined that the Veteran "was clearly unable to engage in gainful employment as of the date he left his driving position due to his PTSD and the addition of his coronary artery disease (CAD) symptoms further prohibited his ability to work."

The evidence concerning the severity of the Veteran's PTSD on and after February 13, 2013, consists largely of the report of a VA examination on that date.  The Veteran has not submitted additional lay or medical evidence after that date.  

The Veteran provided an update of his social and family, occupational, medical, and legal history.  The Veteran reported living with his second wife in their home.  He reported that their relationship was great, but that she had terminal cancer.  The Veteran indicated that he had contact with two of his five children, but had no insight or awareness about his lack of relationship with three of his children.  

The Veteran reported that he previously enjoyed riding his motorcycle, but could no longer do so due to age and medical/physical problems.  He no longer had any interest in past hobbies such as hunting and fishing.  He reported being more withdrawn and isolated and tended to be at home most of the time.  The Veteran continued to report having been unemployed since retiring from the City of Albuquerque in 1995.  He reported being on Social Security disability since the mid 1990's due to heart and other medical problems.  He indicated that his ex-wife took all of his assets, including his home, retirement, and part of his Social Security check.  He was homeless for about one and a half years in the 1990's.  Medically, the Veteran was not receiving treatment and was not on medication for his PTSD.  The Veteran denied any legal or substance abuse problems.  

On mental status examination, the examiner found a variety of symptoms, but not any of the symptoms of total occupational impairment.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas based on symptoms such as impaired impulse control, obsessional rituals interfering with routine activities, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a worklike setting.  The examiner assigned a GAF score of 45.  

The RO obtained recent VA treatment records in November 2013.  These showed that the Veteran had changed primary care locations within the VA health care system in May 2013.  A May 2013 primary care admission evaluation noted the PTSD diagnosis but indicated that the Veteran denied depression and suicidal and homicidal ideation.  The assessment was stable PTSD, but that the Veteran reported angering easily.

A November 2013 preventive medicine note contains a depression screen.  At the time, the Veteran denied little interest or pleasure in doing things, feeling down, depressed, or hopeless, trouble falling or staying asleep, or sleeping too much.  He denied feeling tired or having little energy, poor appetite or overeating.  He denied feeling bad about himself, or feeling that he was a failure or letting down himself or his family.  He denied trouble concentrating on things, such as reading a newspaper or watching television.  He denied moving or speaking so slowly that other people could have noticed.  He denied having thoughts that he would be better off dead or of hurting himself.

Disability Rating Analysis

After full review of the record, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to February 13, 2013, and has not been productive of total occupational and social impairment at any time on and after February 13, 2013.  The Board concludes that a rating in excess of 30 percent is not warranted prior to February 13, 2013, and a rating in excess of 70 percent is not warranted on and after February 13, 2013.  

The Board initially notes that the evidence of record is generally competent, in that the Veteran is competent to report his symptoms, and the medical evidence has been offered by credentialed medical professionals.  See Buchanan, 451 F.3d at 1336.  The Board notes that the August 2012 vocational assessment is not credible on some points.  The Board addresses these in turn.

First, the Veteran claimed to have been homeless sometime during the 1990's, but the Board cannot find any references to housing problems, such as homelessness, in reviewing the mental health evaluations dated from 2000 to 2007, even those retrospectively evaluating the Veteran in 2000.  Contemporaneous records from 1999 and 2000 show retirement from the City of Albuquerque in 1995 and a second two year employment ending in early 1999.  This matches the Veteran's SSA earnings statement submitted for the record in December 2012.  There is no mention of housing problems and the Veteran reported living with his first wife, presumably in a home they shared.  VA may use silence in treatment records as evidence contradictory to a veteran's assertions if the treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Contemporaneous evidence is also generally more credible than evidence created much later in time.  The Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) sets forth the system of multiaxial assessments used in the evidence.  Under the multiaxial system, Axis IV covers psychosocial and environmental problems.  DSM-IV Text Revision, p. 31.  The problems are grouped into specific categories including housing problems, e.g., homelessness, and economic problems, e.g., extreme poverty and inadequate finances.  Id.  The clinician is to identify the categories of psychosocial and environmental problems and indicate the specific factors involved.  Id., at 32.  The evaluations of record are complete in that the subjective, objective, assessment, multiaxial assessments, and plan are given without continuity loss.  Given that a clinician would have recorded homelessness as an Axis IV psychosocial and environmental problem, that the evaluations of record are complete, and the homelessness was not mentioned, the Board finds the Veteran's recent account of homelessness in the 1990's not credible.

Second, the August 2012 assessment indicates that the Veteran left bus driving employment in 1999 due to PTSD symptoms.  The contemporaneous record, including both VA treatment records and a May 1999 SSA disability evaluation, contradict that statement, showing that he left due to COPD and back problems instead.  The January and March 2000 mental health assessments also show recent worsening of PTSD symptoms since the fall of 1999, after quitting the driving job, due to a visit to a Vietnam memorial.  Given the numerous and consistent reports of leaving his last employment due to COPD and back problems, the Board finds the August 2012 assessment not credible in asserting that the Veteran left his last job due to PTSD symptoms.

The August 2012 assessment relied heavily on both the Veteran's statements homelessness and leaving his last job due to PTSD symptoms in reaching the conclusions regarding the severity of the Veteran's PTSD symptoms.  The Board notes that the examiner stated that she reviewed the Veteran's records and referenced some of the evidence outlined above, the examiner offered no explanation as to why she found the Veteran's statements during the August 2012 assessment credible given the lack of mention of homelessness or the affirmative statements that he did not leave his last job due to PTSD symptoms.  Given that the Board has rejected the Veteran's statements during the August 2012 assessment as not credible, the Board finds that the August 2012 assessment has little probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on incredible statements of a veteran renders a medical report incredible).

The Board does not find that any other evidence from the period prior to February 13, 2013 to have little or no probative value due to reliance on incredible assertions by the Veteran.  The Board now applies the ratings schedule to the probative evidence of record.  Buchanan, at 1336.

After carefully reviewing the evidentiary record, the Board finds that that weight of the evidence demonstrates that at no time during the rating period prior to February 13, 2013, has the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, as required for a higher disability rating of 50 percent under Diagnostic Code 9411.  

In particular, the Board finds that the evidence does not demonstrate symptomatology such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, objective impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty establishing and maintaining effective social relationships, though the Veteran does have panic attacks and some disturbances of mood.  

The medical evidence shows that the Veteran's speech is not characterized by a circumstantial, circumlocutory, or stereotyped pattern.  The Veteran's speech was within normal limits in the February 2000 VA outpatient examination record, unremarkable in the June 2006 and August 2006 VA examination reports, and was free-flowing, spontaneous, and articulate in the February 2007 VA outpatient examination record.  The evidence also shows no evidence of flattened affect.  Although the Veteran reported that his affect is mildly dysthymic in an October 2000 VA outpatient treatment record, his affect was normal in the June 2006 VA examination report, he had a restricted range of affect in the August 2006 VA examination report, and had full range of appropriate affect in the February 2007 VA outpatient examination record. 

Similarly, the weight of the evidence does not demonstrate that the Veteran has impaired abstract thinking.  For example, he displayed logical and linear thought process at the February 2000 VA outpatient examination and unremarkable thought process at the June 2006 VA examination.  Although the Veteran displayed difficulties in thinking at the August 2006 VA examination, he later demonstrated intact abstraction and calculation, as well as goal-direct, coherent, and logical thinking at the February 2007 VA outpatient examination. 

The Veteran's service-connected PTSD does not cause impaired judgment or difficulty in understanding complex commands as to warrant a rating in excess of 30 percent.  In the February 2000 VA outpatient examination record, his judgment was within normal limits and was deemed as fair in the June 2006 VA examination report.  However, in the August 2006 VA examination report, the Veteran displayed difficulties in judgment, but then his judgment was documented as fair to good in the February 2007 VA outpatient examination record.  With regard to understanding complex commands, the Veteran displayed good eye contact at the February 2000 VA outpatient examination and an average knowledge base and general intelligence at the February 2007 VA outpatient examination.  However, the Veteran reported poor concentration and the ability to maintain focus in July 2000, November 2001, and February 2007 VA outpatient treatment records and the August 2006 VA examination report.  In fact, he reported difficulty concentrating since 1999 at the February 2000 VA outpatient examination and decreased concentration at the February 2007 VA outpatient examination.  Yet, the June 2006 VA examiner found no evidence of difficulty with the Veteran's attention, but the February 2007 VA outpatient examiner noted the Veteran's ability to focus appeared mildly impaired.  The Board finds that the Veteran's service-connected PTSD does not result in impaired judgment or difficulty in understanding complex commands due to poor concentration to a degree consistent with a higher disability rating. 

Similarly, there is no evidence that tends to show the Veteran has difficulty in establishing and maintaining effective social relationships.  He reported having no close friends, being loner, and having no social life to the June 2006 VA examiner, and not being too close to his siblings anymore to the February 2007 VA outpatient examiner.  The August 2006 VA examiner reported evidence of changes in the Veteran's family role functioning, social/interpersonal relationships, and difficulty in family relationships and work, and the February 2007 VA outpatient examiner noted that the Veteran's PTSD symptoms cause distress and impairment affecting the Veteran's family, personal, and occupational life.  Although the Veteran's first marriage failed in 2001, he began a second relationship.  The Veteran reported having a good relationship with immediate family and a rich family life to the February 2000 VA outpatient examiner, as well as maintaining a good relationship with three of his five children and getting social support from his children, extended family, and his second wife.  

The Board acknowledges that that in a January 2000 VA outpatient treatment record, the Veteran complained of an incident in which his heart was pounding with tight chest and anxiety that lasted for one hour, yet he did not characterize this event as a panic attack; however, he did report, to the February 2000 VA outpatient examiner, having panic attacks two to three times per day at night.  The Veteran did not report panic attacks on and after August 31, 2000, the effective date of service connection, and prior to February 13, 2013 which is the rating period relevant here.  The August 2006 VA examiner found no evidence of panic attacks and the most recent evidence of record is silent as to any further complaints of a panic attack.  Additionally, the Veteran's immediate, recent, and remote memory was noted as poor by the June 2006 VA examiner and as mild to moderate by the February 2007 VA outpatient examiner.  Nonetheless, the Veteran's complaints and findings of depression, anxiety, hypervigilance, sleep impairment, panic attacks, and poor memory throughout the appeal period; however, these symptoms are already contemplated in the currently assigned 30 percent disability rating.  

The weight of the lay and medical evidence do not demonstrate total occupational and social impairment during the period prior to February 13, 2013.  The Veteran's SSA records show disability due to non-service-connected disabilities.  The Veteran did not report financial hardship after the SSA approval of disability benefits in November 2000.  There is no credible report of housing problems in the record.  The Veteran has not attempted to pursue any employment during the period on appeal.  As to his financial situation, the Veteran reported owning a motorcycle and a car in 2004 and living with his now second wife in 2006.  As of February 2013, the Veteran reported that his relationship with his second wife was excellent.  The Veteran had some estrangement from two of his five children, but retained a relationship with three.  Although he did not report social activity outside his family, these preserved relationships indicate less than total social impairment.  He had a single episode of thoughts of harming himself in November 2001.  Given the conflicting evidence that as to whether the suicidal thoughts had been ongoing or a one-time event and the remaining record prior to and after November 2001 without suicidal thoughts, the Board finds that the one-time report of suicidal thoughts without an assessment of impact on occupational and social functioning does not render the Veteran's symptomatology more analogous to the criteria for a 50, 70, or 100 percent rating.  

The Veteran's primary complaints at the time centered on COPD and back pain, not psychiatric symptoms.  The Veteran had left his last employment as a school bus driver in March 1999 due to back pain, not due to PTSD symptoms.  The Veteran continued to live with his first wife, babysit a grandchild, and engage in minor chores around his home.  Following August 31, 2000, the Veteran did leave his first wife in approximately June 2001.  There is no notation of homelessness at that time.  The Veteran was drinking heavily and reported suicidal thoughts once on November 9, 2001.  By April 2002, the Veteran's symptoms returned to a lower level.  The Veteran began a relationship with another woman in 2004 and married her upon his divorce from his first wife.  

The evidence of record, as discussed in further detail above, also reveals the Veteran's disturbances of motivation and mood, to include anger, irritability, exaggerated startle response, detachment and estrangement from others, avoidance of crowds and once pleasurable leisure activities, flashbacks, distressing dreams and recollections, and thought content involving paranoid ideation.  Importantly, as noted above, the June 2006 and August 2006 VA examiner reported that the Veteran's PTSD did not result in reduced reliability and productivity even when considering disturbances of motivation and mood.  

Lastly, the Board notes that the Veteran's GAF scores throughout the pendency of his appeal.  VA outpatient treatment records reflect GAF scores of 60, 41, 60, 70, 50, 60, 40, and 60 in January 2000, February 2000, March 2000, May 2000, July 2000, October 2000, November 2001, and February 2007, respectively.  During the June 2006 and August 2006 VA examinations, the Veteran was assigned a GAF score of 55. 

The Board finds that there is inconsistency in the GAF scores.  The DSM-IV indicates that GAF scores of 40, 41, and 50 would be appropriate for a person with some impairment in reality testing or communication, major impairment in family relations, judgment, thinking, or mood, or has serious impairment in social or occupational functioning.  Yet the symptoms reported in February 2000 and July 2000 are not consistent with the GAF scores of 41 and 50.  The November 2001 GAF score of 40 coincides with the single episode of suicidal thoughts, which is consistent with serious impairment.  The GAF scores ranging from 55 to 70 are found to be more consistent with the demonstrated symptomatology of record in January 2000, March 2000, May 2000, October 2000, June 2006, August 2006, and February 2007.  Such GAF scores are indicative of mild to moderate symptoms.  Only the GAF scores of 60, 60, 70, 60, 40, 55, 55, and 60 are consistent with contemporaneous symptomatology.  The Board finds that the preponderance of GAF scores show moderate or less severe symptoms prior to February 13, 2013.  On the whole, the GAF scores do not support a rating in excess of 30 percent.

The classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a). 

The April 2012 JMR found fault with the Board's June 2011 decision in this case for not adequately considering whether a staged rating of 50 or 70 percent was warranted for the period of 2000 to 2001.  The JMR mentioned the symptoms described in VA treatment records dated January, February, March, and July 2000 and November 2001.  

As to the possibility of a staged 70 percent rating, the April 2012 JMR pointed to the July 2000 and November 2001 reports of suicidal thoughts.  The record shows, however, that the suicidal thoughts in July 2000 resolved with medication by the end of the month, prior to August 31, 2000.  Thus, the PTSD symptoms improved such that the symptomatology for a 70 percent rating were not shown as of the effective date of service connection.  As to the November 2001 report of suicidal thoughts, even with that one instance of suicidal thoughts, the Veteran did not have impairment in judgment or insight.  His family situation had changed five months before with the Veteran's separation from his first wife, but he continued to have the support of his children, who are mentioned in the November 2001 records.  The Board finds that, on the whole, the Veteran had deficiencies in thinking and mood in November 2001, but not work, school, judgment, or family relations such that the Veteran had occupational and social impairment with deficiencies in most areas.  Given the lack of deficiencies in work, school, and judgment, the Board finds that the Veteran's symptoms overall are not productive of deficiencies in most areas.  See Vazquez-Claudio.  A 70 percent rating is not warranted for any period prior to February 13, 2013.  38 C.F.R. § 4.130, DC 9411.

The Board also finds that a staged 50 percent rating is not warranted for any period prior to February 13, 2013.  The April 2012 JMR pointed to several specific episodes of care to suggest that a 50 percent rating may be warranted.  A January 2000 VA note contains complaints of anxiety, sleeplessness, and tightness in his chest.  In February 2000, the Veteran reported two to three panic attacks per day at night.  The Veteran complained of tightness in his chest and panic attacks in March 2000.  The Veteran reported trouble with personal relationships, intensified PTSD symptoms, including nightmares, flashbacks, poor sleep, low concentration, and suicidal ideations, in July 2000.  Finally, the Veteran reported trouble concentrating and alcohol abuse in November 2001.  

The Board further finds that at no time during the rating period prior to February 13, 2013, has the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, as required for a higher disability rating of 50 percent under Diagnostic Code 9411.  As mentioned above, the July 2000 report of increased PTSD symptoms, including anxiety and suicidal ideations, resolved with medication prior to the effective date of service connection.  Complaints of concentration impairment are not listed in the ratings schedule and the Board relies on the GAF scores above to place them into context.  The Board notes that anxiety and chronic sleep impairment are components of the presently assigned 30 percent rating.  Although frequent panic attacks and disturbances of mood are components of the criteria for a 50 percent rating, the symptoms must effect his overall level of occupational and social functioning.  See Vazquez-Claudio.  The Veteran's overall level of occupational functioning through the period prior to February 13, 2013 is relatively constant and not productive of occupational and social impairment with reduced reliability and productivity.  

As to the chest tightness complaints, the Board notes that on March 23, 2000, the Veteran experienced an acute myocardial infarction and underwent a cardiac catheterization.  Since beginning cardiac care including nitrates and other medications, the Veteran's chest tightness complaints have resolved.  The Board also notes that these chest tightness complaints resolved prior to the August 31, 2000 effective date of service connection.  The Board finds that the chest tightness complaints do not merit a rating in excess of 30 percent because the symptoms resolved prior to the effective date of service connection.  

In light of the foregoing, the Board finds that the Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity or greater at any time prior to February 13, 2013.  The Board concludes that an initial rating in excess of 30 percent prior to February 13, 2013 for PTSD is not warranted.  38 C.F.R. § 4.130, DC 9411.

The Board finds that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent than a 100 percent rating on and after February 13, 2013.  The lay and medical evidence of the Veteran's symptomatology, as outlined above, does not reflect symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  On the contrary, the Veteran's speech has been logical, linear, and goal directed.  The Veteran has been uniformly oriented to his environment.  The February 13, 2013 VA examiner reported that the Veteran did not have total occupational and social impairment due to his PTSD symptomatology.

The Board has also considered the GAF scores on and after February 13, 2013.  According to the DSM-IV, symptoms analogous to the 100 percent rating, such as danger of hurting himself or others, behavior influenced by delusions or hallucinations, gross impairment in communication, are generally associated with GAF scores of 30 and below.  The Veteran's GAF scores have not been 30 or below at any time.  Instead, the February 2013 VA examination report contains a GAF score of 45, which, according to the DSM-IV, indicates serious symptoms.  Serious symptomatology appears generally consistent with the examiner's conclusion that the Veteran had deficiencies in most areas, the basis of the current 70 percent rating.

In light of the foregoing, the Board finds that the Veteran's PTSD was not productive of total occupational and social impairment on and after February 13, 2013.  The Board concludes that a 100 percent rating is not warranted at any time on and after February 13, 2013.  

In sum, the Board has found the preponderance of the evidence against an initial rating in excess of 30 percent prior to February 13, 2013, and against an initial rating in excess of 70 percent on and after February 13, 2013.  As such, the Board finds that the preponderance of the evidence is against the Veteran's PTSD claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993.  

Prior to February 13, 2013, the Veteran's service-connected PTSD has been shown to be productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board has considered the Veteran's housing status, his relationships with his first and second wife and children, and mood due to PTSD symptoms.  On and after February 13, 2013, the Veteran's service-connected PTSD has been shown to be productive of no more than occupational and social impairment with deficiencies in most areas including his relationship with his second wife and children, and mood due to PTSD symptoms.  

All the impairment and symptoms shown on the record both prior to and on and after February 13, 2013, are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Board notes that the ratings criteria under 38 C.F.R. § 4.130 are not limited to the explicitly listed symptoms, but are open ended, such that the regulation is a totality of circumstances test.  The Board has incorporated the effects of the Veteran's PTSD symptoms into the schedular rating analysis above.  The Veteran's representative has not argued that the ratings schedule criteria do not reasonably describe the Veteran's disability picture.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for an initial rating in excess of 30 percent have not been met at any time prior to February 13, 2013, and a rating in excess of 70 percent have not been met at any time on and after February 13, 2013.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's initial rating appeal on schedular and extraschedular bases.  The Board will address the Veteran's contentions regarding TDIU in the Remand section below.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 30 percent for PTSD prior to February 13, 2013 is denied.

An initial rating in excess of 70 percent for PTSD on and after February 13, 2013 is denied.


REMAND

The Board must remand entitlement to a TDIU again.  The Board remanded this issue in October 2012 in part for a VA medical opinion as to whether the Veteran's PTSD rendered him unable to obtain or retain substantially gainful employment.  The February 2013 VA examination report began to discuss the impact of the Veteran's PTSD on his employability but did not actually provide the requested TDIU opinion.  

During the pendency of the appeal, a schedular 100 percent rating was awarded the Veteran for service-connected coronary artery disease as of September 30, 2010.  The RO considered TDIU moot as of that date.  However, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also VAOPGCPREC 3-2010.  The Board notes that the Veteran has been awarded SMC under 38 U.S.C.A. § 1114(s) effective February 13, 2013.  The Veteran's coronary artery disease rating has been staged repeatedly and is not protected from further change.  38 C.F.R. § 3.951 (2013).  The RO may take action in the future to reduce the coronary artery disease rating and render the Veteran ineligible for SMC without a TDIU solely for PTSD.  Thus, the Board finds that the issue of TDIU solely on the basis of PTSD has at no time become moot.  

The Board also notes that the Veteran's representative now presents a new theory of TDIU.  In November 2013, an effective date of August 31, 2000 for service connection for coronary artery disease was awarded.  The representative now contends that TDIU should also be considered for the combination of PTSD and coronary artery disease beginning on August 31, 2000.  The Veteran's combined rating is 70 percent from August 31, 2000, to November 5, 2001, 100 percent due to a myocardial infarction as of November 5, 2001 to March 1, 2002, and 70 percent to September 30, 2010.  The Board also remands for an examination and opinion as to whether the Veteran's PTSD and coronary artery disease combined rendered him unemployable before November 5, 2001 and between March 1, 2002 and September 30, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the February 2013 VA examination, if possible, or another appropriate examiner if not.  The examiner must determine if it is at least as likely as not (50 percent probability or greater) that the service-connected PTSD, by itself, has prevented the Veteran from engaging in any type of substantially gainful employment at any time since August 31, 2000.  The examiner is advised that consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  The examiners should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD on his ability to obtain or maintain employment.

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected PTSD and coronary artery disease, in combination with each other, has prevented the Veteran from engaging in any type of substantially gainful employment at any time since prior to November 5, 2001 and between March 1, 2002 and September 30, 2010.  

If the examiner is not able to offer the requested opinions without further examination and evaluation of the Veteran, an examination should be scheduled.  

2.  Then, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


